Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim:
Claims 1-14 and 18-23 are pending in the present application.
Claims 15-17 were canceled.
Claims 1-5, 8-14 and 18-23 are rejected herein. 

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-14 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 209280925 to Gao et al.

Regarding claim 1, Gao discloses a clamp comprising:

a first clamp body portion including a first clamp structure (4)(fig. 1)coupled to and a first generally semi-spherical floating bushing (5), an outside surface of the first floating bushing being sized and shaped to match an inside surface of coupled to the first clamp structure, an inside surface of the first floating bushing defining two generally planar end regions (no numeral) interconnected by at least an arched central region (no numeral); and

a second clamp body portion (4) arranged for removable coupling to the first body clamp portion, the second body clamp portion including a second clamp structure (4) coupled to and a second generally semi-spherical floating bushing (5), an outside surface of the second floating bushing being sized and shaped to match an inside surface of coupled to the second clamp structure, an inside surface of the second floating bushing defining two generally planar end regions (no numeral) interconnected by at least an arched central region (no numeral).

Regarding claim 2, Gao discloses the clamp of claim 1, wherein the first clamp body portion and the second clamp body portion are arranged to be coupled about a generally cylindrical support structure (8).

Regarding claim 3, Gao discloses the clamp of claim 1, further comprising:

a first float coupling (at connecting end of bolts 10 or 11)  arranged to movably couple the first floating bushing to the first clamp structure; and

a second float coupling (at connecting end of bolts 10 or 11)  arranged to movably couple the second floating bushing to the second clamp structure.

Regarding claim 4, Gao discloses the clamp of claim 1, wherein the first clamp body portion can be arranged for coupling to the second clamp body portion via gloved hands.

Regarding claim 5, Gao discloses the clamp of claim 1, wherein the first clamp body portion is an upper portion of the clamp and wherein the second clamp body portion is a lower portion of the clamp.

Regarding claim 8, wherein the outside surface of the first floating bushing has a first radius and a second radius, the second radius being normal to the first radius. 
Regarding claim 9, wherein the outside surface of the second floating bushing has a second outside surface with a third radius and a fourth radius, the fourth radius being normal to the third radius. 

Regarding claim 10, wherein the first radius is about identical to the third radius and wherein the second radius is about identical to the fourth radius.

Regarding claim 11, Claim 11, wherein the inside surface of the second clamp structure and the outside first inside surface of the second floating bushing are generally semi-spherical.

Regarding claim 12, wherein the general planar end regions of the first floating bushing oppose the generally planar end regions of the second floating bushing when the first clamp body portion is coupled to the second clamp body portion. 

Regarding claim 13, wherein the inside surface of the first clamp structure and the outside surface of the first floating bushing are generally semi- spherical.


Regarding claim 14, Gao discloses the claim as shown above in claim 1 futher  comprising at least one spacer (washer at one end of the bolts, no numeral)) arranged for placement upon the first clamp structure to raise an operation height of the clamp.

Claims 18-19 recited limitation similar or equally to those recited in claims 1 and 3, also met by Gao.

Regarding claim 20, Gao discloses the clamping system of claim 18, further comprising:

at least one coupling sub-system having a threaded rod structure and a corresponding nut structure, the threaded rod structure being integrated with the first clamp body portion and the corresponding nut structure being integrated with the second clamp body portion.

Regarding claim 21, Gao discloses the clamping system of claim 18, further comprising:
at least one coupling sub-system having a threaded rod structure and a corresponding nut structure (104), the threaded rod structure being integrated with the second clamp body portion and the corresponding nut structure being integrated with the first clamp body portion.

Regarding claim 22, Goodwin et al. discloses the clamp of claim 1, further comprising:
at least one coupling sub-system having a threaded rod structure and a corresponding nut structure, the threaded rod structure being integrated with the
first clamp body portion and the corresponding nut structure being integrated with the second clamp body portion.

Regarding claim 23, Goodwin et al. discloses the clamp of claim 1, further comprising at least one coupling sub-system having a threaded rod structure and a corresponding nut structure the threaded rod structure being integrated with the second clamp body portion and the corresponding nut structure being integrated with the first clamp body portion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0356570 to Downey et al. (hereinafter Downey) in view of Gao.

Regarding claim 1, Downey discloses a clamp (fig. 7) comprising:

a first clamp body portion including a first clamp structure (92) wherein the inside surface of the first clamp structure defining two generally planar end regions (96) interconnected by at least an arched central region (94); and

a second clamp body portion (92) arranged for removable coupling to the first body clamp portion, the second body clamp portion including a second clamp structure 
 wherein the inside surface of the second clamp body defining two generally planar end regions (96) interconnected by at least an arched central region (94).
	Downey discloses the invention as shown above in claim 1. Downey is silent the first clamp structure coupled to a first generally semi-spherical floating bushing,  an outside surface of the first floating bushing being sized and shaped to match an inside surface of coupled to the first clamp structure, an inside surface of the first floating bushing defining two generally planar end regions interconnected by at least an arched central region, and the second clamp structure coupled to and a second generally semi-spherical floating bushing, an outside surface of the second floating bushing being sized and shaped to match an inside surface of coupled to the second clamp structure, an inside surface of the second floating bushing defining two generally planar end regions interconnected by at least an arched central region.
	Gao, in the same filed of invention discloses as such with the outside and inside surfaces of first floating bushing and second floating bushing being sized and shaped to match an inside surface of the first clamp structure and second clamp structure. 
It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified the clamp of Downey by employing the first floating bushing and second floating bushing with the outside and inside surfaces of first floating bushing and second floating bushing being sized and shaped to match an inside surface of the first clamp structure and second clamp structure as taught by Gao, into the clamp of Downey where each bushing has an inside surface defining two generally planar end regions  (96) interconnected by at least an arched central region (94). The motivation for doing so would be to allow for stronger securing and gripping the clamp to the pipe or shaft.

Regarding claim 2, Downey as modified teaches wherein the first clamp body portion and the second clamp body portion are arranged to be coupled about a generally cylindrical support structure.

Regarding claim 3, Downey as modified teaches the clamp of claim 1, further comprising:
a first float coupling arranged to movably couple the first floating bushing to the first clamp structure; and

a second float coupling arranged to movably couple the second floating bushing to the second clamp structure.

Regarding claim 4, Downey as modified discloses the clamp of claim 1, wherein the first clamp body portion can be arranged for coupling to the second clamp body portion via gloved hands.

Regarding claim 5, Downey as modified discloses the clamp of claim 1, wherein the first clamp body portion is an upper portion of the clamp and wherein the second clamp body portion is a lower portion of the clamp.

Regarding claim 8, Downey as modified teaches wherein the outside surface of the first floating bushing has a first radius and a second radius, the second radius being normal to the first radius. 

Regarding claim 9, Downey as modified teaches wherein the outside surface of the second floating bushing has a second outside surface with a third radius and a fourth radius, the fourth radius being normal to the third radius. 

Regarding claim 10, Downey as modified teaches wherein the first radius is about identical to the third radius and wherein the second radius is about identical to the fourth radius.

Regarding claim 11, Downey as modified teaches wherein the inside surface of the second clamp structure and the outside first inside surface of the second floating bushing are generally semi-spherical.

Regarding claim 12, Downey as modified teaches wherein the general planar end regions of the first floating bushing oppose the generally planar end regions of the second floating bushing when the first clamp body portion is coupled to the second clamp body portion. 

Regarding claim 13, Downey as modified teaches wherein the inside surface of the first clamp structure and the outside surface of the first floating bushing are generally semi- spherical.

Regarding claim 14, Downey as modified further teaches at least one spacer (washer at one end of the bolts, for example, no numeral)) arranged for placement upon the first clamp structure to raise an operation height of the clamp.

Claims 18-19 recited limitation similar or equally to those recited in claims 1 and 3, are also rejected for the same reason as stated above in claims 1 and 3 under Downey in view of Gao.

Regarding claim 20, Downey as modified teaches the clamping system of claim 18, further comprising at least one coupling sub-system having a threaded rod structure and a corresponding nut structure, the threaded rod structure being integrated with the first clamp body portion and the corresponding nut structure being integrated with the second clamp body portion.

Regarding claim 21, Downey as modified teaches the clamping system of claim 18, further comprising: at least one coupling sub-system having a threaded rod structure and a corresponding nut structure, the threaded rod structure being integrated with the second clamp body portion and the corresponding nut structure being integrated with the first clamp body portion.

Regarding claim 22, Downey as modified teaches the clamp of claim 1, further comprising:

at least one coupling sub-system having a threaded rod structure and a corresponding nut structure, the threaded rod structure being integrated with the
first clamp body portion and the corresponding nut structure being integrated with the second clamp body portion.

Regarding claim 23, Downey as modified teaches the clamp of claim 1, further comprising at least one coupling sub-system having a threaded rod structure and a corresponding nut structure the threaded rod structure being integrated with the second clamp body portion and the corresponding nut structure being integrated with the first clamp body portion.



Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632